DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on September 25, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 1 is objected to because of the following informalities: 
Claim 1 recites the limitation “door opening/closing sensor”. For clarification, the Examiner suggests amending this to recite “door opening or closing sensor”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Appropriate clarification and correction are required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Krekel et al. (U.S. Patent Application Publication No. 20200086850) in view of Sakakibara et al. (U.S. Patent Application .

Regarding claim 1, Krekel teaches the parking assist apparatus comprising:
an imaging apparatus configured to be capable of taking an image of a surrounding of a vehicle;
Krekel [0005] discloses cameras to monitor a surrounding area of a vehicle.
a controller configured to be capable of performing parking assist control including control at registration mode and control at parking assist mode;
Krekel [0037] discloses that a park-assist controller may predict a parking position for the vehicle within a parking spot.
Krekel [0002] discloses that park-assist features in which the vehicle autonomously controls motive functions of the vehicle to park the vehicle into a parking spot is known in the art.
and a door opening/closing sensor for detecting whether or not a door of said vehicle is in an opening state;
Krekel [0029] discloses one or more door sensors to monitor an angle at which the door is opened.
The Examiner notes that detecting the angle that the door is opened indicates detecting that the door is opened or closed.
wherein, said control at registration mode includes: parking position setting processing for temporarily setting a parking position in a registration-planned-region where a driver of said vehicle plans to register a parking position
Krekel [0037] discloses a park-assist controller that may predict a parking position of a vehicle within a parking spot.

and parking position correction processing for allowing said driver to correct said parking position under a state where said vehicle is stopped in said parking position, and registering a corrected parking position as a registered parking position in association with feature points already extracted from a captured image including said registration-planned-region;
said control at parking assist mode includes parking assist processing for detecting at least one of said feature points from a captured image including said registered parking position and thereby calculating said registered parking position. and performing either one of control for automatically parking said vehicle in said calculated registered parking position or control for assisting in parking said vehicle in said calculated registered parking position;
and said controller is configured to: when said control at parking assist mode is being performed, discontinue said control at parking assist mode at a timing when it is determined based on said door opening/closing sensor that a state of said door has changed from a closing state to an opening state
and when said parking position correction processing among said control at registration mode is being performed, continue said parking position correction processing even when it is determined that a state of said door has changed from a closing state to an opening state.
Krekel in combination with Sakakibara teaches:
and parking position correction processing for allowing said driver to correct said parking position under a state where said vehicle is stopped in said parking position, and registering a corrected parking position as a registered parking position in association with feature points already extracted from a captured image including said registration-planned-region;
Sakakibara [0028] discloses a parking assist apparatus that displays a bird’s eye view of the parking operation to a driver once the parking operation has been stopped, in which 
The Examiner notes that the driver redoing the parking operation is analogous to the driver correcting the parking position.
Sakakibara [0072] discloses using virtual points located vertically above an area of a road surface to execute the parking into a target parking space.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the parking operation disclosed in Krekel to incorporate parking position correction by a driver, as taught in Sakakibara, in order to provide high precision of the vehicle position with respect to the target parking space (Sakakibara [0031]-[0034]).

Krekel in combination with Sakakibara and Sakai teach:
said control at parking assist mode includes parking assist processing for detecting at least one of said feature points from a captured image including said registered parking position and thereby calculating said registered parking position. and performing either one of control for automatically parking said vehicle in said calculated registered parking position or control for assisting in parking said vehicle in said calculated registered parking position;
Sakai [0002]-[0003] discloses that using each of one or a plurality of feature points in a plurality of captured images to estimate the position of an automobile, and using the estimated position of the vehicle to autonomously move the vehicle along a route to a parking position, is known in the art.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Krekel and Sakakibara to incorporate the use of feature points from a captured image to determine a registered parking position and control parking assistance, as taught in Sakai, in order to enhance the accuracy in estimating the position of the vehicle moving autonomously along a parking route (Sakai [0007]).

Krekel in combination with Sakakibara, Sakai, and Kiriya teach:
and said controller is configured to: when said control at parking assist mode is being performed, discontinue said control at parking assist mode at a timing when it is determined based on said door opening/closing sensor that a state of said door has changed from a closing state to an opening state
Kiriya [0045] discloses that the automatic parking is completed (i.e., discontinued) when it is detected that the vehicle door is opened.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Krekel, Sakakibara, and Sakai to incorporate discontinuing the parking assistance upon the opening of a door, as taught in Kiriya, because the closing of the vehicle door after the opening thereof indicates that the user de-boards the vehicle, and it can be determined that the user has no intention of driving the vehicle for parking any more.

Krekel in combination with Sakakibara, Sakai, Kiriya and Lin teach:
and when said parking position correction processing among said control at registration mode is being performed, continue said parking position correction processing even when it is determined that a state of said door has changed from a closing state to an opening state.
Lin Page 1 Lines 45-51 discloses adjusting the vehicle in the parking position model and opening a door to obtain an adjusted parking position model, and controlling the vehicle to enter the parking space according to an adjusted parking position model.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Krekel, Sakakibara, Sakai, and Kiriya to incorporate continuing the parking position correction even when it is determined that the status of the door has changed from a closed state to an opened state, as taught in Lin, so the driver may more accurately gauge the position of the car, via the open door, relative to the parking space.

Regarding claim 2, Krekel in combination with Sakakibara, Sakai, Kiriya, and Lin teaches the parking assist apparatus according to claim 1, wherein Kiriya teaches:
when registration-mode-other-processing which is processing other than said parking position correction processing among said control at registration mode is being performed, said controller is configured to discontinue said registration-mode-other-processing at a timing when it is determined that a state of said door has changed from a closing state to an opening state. 
Kiriya [0045] discloses that the automatic parking is completed (i.e., discontinued) when it is detected that the vehicle door is opened.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Krekel, Sakakibara, Sakai, and Lin to incorporate discontinuing the parking assistance upon the opening of a door, as taught in Kiriya, because the closing of the vehicle door after the opening thereof indicates that the user de-boards the vehicle, and it can be determined that the user has no intention of driving the vehicle for parking any more.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Seki (U.S. Patent Application Publication No. 20190106826) discloses an automatic valet parking function for parking assistance of a vehicle and controlling the opening and closing of doors with respect to occupant seating.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE T SU whose telephone number is (571)272-5326. The examiner can normally be reached Monday to Friday, 8:30AM - 5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on (571)270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.T.S./Patent Examiner, Art Unit 3662                                                                                                                                                                                                        
/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662